Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed February 10, 2020 has been entered.  
Claims 43-62 are currently pending.
The drawings were received on February 10, 2020.  These drawings are acceptable.

Priority
The instant Application claims priority benefit to Application Numbers 15/464,113, 11/836,112, 10/634,213, 10/118,578, 60/451,226, and 60/401,166.  Support for the claimed language of a plurality of implants positioned in the lumen of an injection sheath and a trocar extending through each of the plurality of implants is found only in Application Numbers 15/464,113, 11/836,112, 10/634,213, and 60/451,226.  Thus, features of the claimed invention relating to the delivery of a plurality of implants will be given the priority date of February 28, 2003, the filing date of provisional Application No. 60/451,226.

Claim Objections
Claim 45 is objected to because of the following informalities:  There appears to be a typographical error in the claim in line 3.  The Examiner suggests amending the claim to recite “… a distal most surface of [[ta]] a distal tapered base…”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,485,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including: an instrument for delivering multiple ocular implants for treating an ophthalmic condition and dispensing the ocular implants within an eye of a subject, the instrument comprising an injection sheath, a plurality of ocular implants comprising a waist portion sized to bypass a trabecular mesh, a trocar extending through each of the plurality of implants with a sharp distal tip (see claims 1, 13, and 25 of the patent), and a holding member disposed on the trocar between a pair of immediately adjacent implants (see claims 6, 8, 18, 20, 35, and 37 of the patent).  
The difference between claims 43, 53, and 59 of the instant application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Furthermore, regarding claim 43, the patent claims do not recite “wherein a length of the waist portion is less than 400 µm”.  However, claim 1 of the patent recites “an intermediate waist portion extending an entire length between the proximal head and the distal tapered base portion, each of said implants sized to bypass a trabecular mesh with the proximal head exposed to an anterior chamber of the eye and the distal tapered base portion exposed to Schlemm's canal”.  Thus, the patent claim establishes the length of the waist portion is a result effective variable as the patent claim requires the implant to be sized to bypass a trabecular mesh as recited.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the claims of the patent to recite “wherein a length of the waist portion is less than 400 µm”, for the purpose of sizing the implant to bypass a trabecular mesh with the proximal head exposed to an anterior chamber of the eye and the distal tapered base portion exposed to Schlemm's canal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Dependent claims 44-52, 54-58, and 60-62 of the instant application read on claims 2-5, 7, 9-12, 14-17, 19, 21-24, 26-34 and 36.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 43-62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saadat et al. (US 6,363,938, hereinafter “Saadat”) in view of Yu (US 6,544,249, hereinafter “Yu”) and Doty (US 2004/0102832, hereinafter “Doty”).  
	Regarding claims 43, 52, 53, 58, 59, and 62, Saadat discloses an instrument capable of delivering multiple ocular implants for treating an ophthalmic condition and dispensing the ocular implants within an eye of a subject (instrument delivers multiple implants - Fig 12B - and may be used for reperfusing tissue in other organs and vessels – col 5, ll 7-12), the instrument (Figs 11A-12B) comprising:
	an insertion or injection sheath (sheath 121 with distal end 122) defining a lumen and a distal holding section, a distal portion of the insertion sheath or the distal holding section is sized to be introduced into the eye through an incision in the eye (channels formed in the method disclosed by Saadat may be 1 mm in diameter – col 2, ll 6-7 – and thus the distal portion of the insertion sheath, which fits within the 1mm channel, is interpreted as being sized to be introduced into an eye through an incision in the eye if the incision is about 1mm in diameter or greater); 
	a trocar (wire 126 with sharpened tip 129) disposed in said lumen, said trocar comprising a distal tip having a cutting end sufficiently sharp to cut through eye tissue (sharpened tip 129 for piercing tissue – col 9, ll 50-52) and configured to penetrate through trabecular mesh of the eye (sharpened tip fully capable of penetrating the trabecular mesh); and 
	a plurality of biocompatible ocular implants (110) positioned in the lumen and mounted on the trocar (Figs 11A-11B; col 9, ll 9-27).
The implants (110) are interpreted as ocular implants in that they are fully capable of being implanted into the eye.  Furthermore, each of the implants are interpreted as being adapted to convey aqueous humour from an anterior chamber of the eye to a fluid outflow path of the eye so as to reduce elevated intraocular pressure since each implant is fully capable of being implanted between an anterior chamber of the eye to a fluid outflow path of the eye and forming a channel between the anterior chamber of the eye to the fluid outflow path of the eye, which would allow aqueous humour to flow along the channel.  It is noted each implant is sized to bypass a trabecular mesh with a proximal head exposed to an anterior chamber of the eye and a distal base portion exposed to Schlemm’s canal since Saadat teaches the implant may be 3mm long (col 11, ll 28-30) and Yu teaches an implant sized to bypass a trabecular mesh between an anterior chamber of the eye and Schlemm’s canal has a length of 1-3 mm (col 2, ll 59-52) and an implant bypassing Schlemm’s canal to extend between the anterior chamber to the anterior subconjuctival space has a length between 2 and 6 mm (col 2, ln 66- col 3, ln 2).  Thus, clearly a length of 3mm is sized to bypass a trabecular mesh with a proximal head exposed to an anterior chamber of the eye and a distal base portion exposed to Schlemm’s canal, depending on the anatomy of the patient.  
Alternatively, it would have been obvious to modify Saadat such that the implants are adapted to convey aqueous humour from an anterior chamber of the eye to a fluid outflow path of the eye so as to reduce elevated intraocular pressure.  Saadat teaches “although the invention is described hereinafter as particularly useful in the emerging field of transmyocardial revascularization, methods and apparatus in accordance with the present invention advantageously may be used for perfusing or stimulating tissue regeneration in other organs and vessels” (col 5, ll 7-12).  Yu teaches a similar implant for forming a channel in an organ to allow fluid flow or perfusion.  Yu teaches glaucoma may be treated by delivering an implant to form a passage from the anterior chamber of the eye to Schlemm’s canal to drain excess aqueous fluid from the anterior chamber of the eye (Figs 3-8; col 1, ll 5-10; col 2, ln 59-col 3, ln 13; col 6, ln 62 – col 7, ln 23).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Saadat such that each implant was sized and configured to bypass a trabecular mesh and was adapted to convey aqueous humour from an anterior chamber of the eye to a fluid outflow path of the eye so as to reduce elevated intraocular pressure such that it may be useful in treating glaucoma, as taught by Yu.  
	However, Saadat  fails to specifically teach the trocar comprises a holding member disposed between a pair of immediately adjacent implants of the plurality of biocompatible ocular implants.  Saadat teaches “To prevent inadvertent loss of stents 110 from the distal end of wire 126, it may be preferable that stents 110 frictionally engage wire 126 with a force that is overcome by push tube 127” (col 9, ln 46-49).   Doty discloses an instrument for delivering an implant and teaches providing bumps (36) on the delivery member (34) to prevent displacement of the implant (22) on the delivery member (34) during insertion or retraction, wherein the bumps may be made of liquid/moldable elastomeric adhesive material such as silicone adhesive (Figs 1-2; para [0016]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saadat such that the trocar comprised an elastically deformable holding member disposed between a pair of immediately adjacent implants to assist with frictionally engaging the implants with a force that is overcome by a push tube and thereby prevent inadvertent loss of implants from the distal end of the trocar.
	Further regarding claim 43, Saadat teaches each implant comprises a waist portion (interpreted as area between middle flange 113 and proximal flange 114 OR as area between flanges 113; see annotated Fig 11A below), but fails to disclose the length of the waist portion.  
[AltContent: arrow][AltContent: textbox (2nd interpretation of waist portion)][AltContent: textbox (1st interpretation of waist portion)][AltContent: arrow]
    PNG
    media_image1.png
    180
    220
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Saadat such that a length of the waist portion was less than 400µm, since it has been held that where the general conditions of a claim are disclosed in the prior art (overall length may be 3mm and length of waist a small percentage and the device sized for the tissue to be treated), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 44, 54 and 60, the device further comprises a handle (123) attached to the injection sheath (122); a stent delivery button (124) disposed on the handle; and an actuator comprising a pusher (127), wherein the stent delivery button is configured to cause the actuator  to discharge, from the insertion sheath, one implant at a time (col 9, ln 30-col 10, ln 15).  
Regarding claims 45, 55, each of said implants (110) further comprises a central lumen (115) and one or more side-ports (col 9, ll 13-15), the central lumen extending from a proximal-most surface of a head to a distal-most surface of a base portion, each of the one or more side-ports extending between the central lumen and an outer surface of the base portion (col 9, ll 11-15; Fig 11A).  
Regarding claims 49, 50, 56 and 61, the actuator comprises a pusher (127) adapted for evenly pushing each of the plurality of implants (110), one at a time, out of the insertion sheath, and slides each implant off of the trocar (col 9, ln 65 – col 10, ln 15).  
Regarding claims 51 and 57, the pusher (127) is connected with the stent delivery button (124), the actuator being configured to move the pusher a predetermined distance each time the stent delivery button is pressed (col 9, ln 65 – col 10, ln 15).  
Regarding claims 46-48, the trocar (wire 126 with sharpened tip 129) extends through the central lumen of each of said implants (110) such that each of the implants is slidably mounted on the trocar and arranged in series (Fig 12B; col 9, ll 45-47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771